Van Brunt, P. J.
This case has been before this court upon a previous appeal, and also before the court of appeals,1 in which court the conclusion arrived at in this court was reversed. We do not see that the ease occupies any different or other position from what it did upon the previous appeal, and the decision of the court of appeals is therefore conclusive upon us; and it is not necessary to again discuss the questions which appear to have been definitely determined by the court of last resort. Upon the trial which resulted in the judgment from which this appeal is taken, the directions of the court of appeals were followed, and the judgment should therefore be affirmed, with costs.

 1 N. Y. Supp. 128; 21 N. E. Rep.719.